JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00562-CV

    ZUEHL LAND DEVELOPMENT, LLC, DOROTHY GOLDING AND DIANE
                      WIEMANN, Appellants

                                              V.

ZUEHL AIRPORT FLYING COMMUNITY OWNERS ASSOCIATION, INC., Appellee

Appeal from the 274th District Court of Guadalupe County. (Tr. Ct. No. 08-1872-CV).

       This case is an appeal from the final judgment signed by the trial court on May 21,
2014, which was transferred by the Supreme Court of Texas to this Court from the Court of
Appeals for the Fourth District of Texas. After submitting the case on the appellate record
and the arguments properly raised by the parties, the Court holds that there was reversible
error in the trial court’s judgment in the following respects: (1) the denial of attorney’s fees
to appellants under Property Code section 5.006 and (2) the determination of the amount of
sanctions imposed against appellant Dorothy Golding. Accordingly, the Court reverses
the trial court’s judgment and remands the case to the trial court to determine a reasonable
attorney’s fee award and a just sanction.

       The Court orders that the appellants, Zuehl Land Development, LLC, Dorothy
Golding, and Diane Wiemann, jointly and severally, pay one half of the appellate costs.
The Court orders that the appellee, Zuehl Airport Flying Community Owners Association,
Inc., pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 21, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Justice Brown.